Citation Nr: 0726114	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  02-14 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.  

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, V. M., J. W.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1950 to June 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a back disorder and found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a headache disorder.  

In a January 2004 decision, the Board found that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a headache disorder. At 
that time, the Board also remanded the issues of service 
connection for back and headache disorders for additional 
development.  

In June 2007, the veteran appeared at a videoconference 
hearing at the RO before the undersigned Law Judge.  

FINDINGS OF FACT

1.  Any current headache disorder is not of service origin.

2.  Any current back disorder is not of service origin.  


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The October 2002, May 2004, and May 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told him what types of evidence VA would undertake to obtain 
and what evidence he was responsible for obtaining.

The May 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and he was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in May 2006.  

Even if such notice was found to be procedurally deficient, 
as the Board concludes below that the preponderance of the 
evidence is against the service connection claims, any 
question as to the appropriate disability rating or effective 
date to be assigned would be rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
While the Board notes that the veteran testified as to having 
been in receipt of railroad retirement disability at his June 
2007 hearing, the representative indicated that the payments 
were more pension based.  The veteran also testified that 
there were no additional treatment records outstanding.  The 
veteran was also afforded several VA examinations.  As such, 
no further action is necessary to assist the claimant with 
the claim.


Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran maintains that he sustained back and head 
injuries as a result of a fall while on board ship in 1951.  
He maintains that his current headaches and back problems 
result from the inservice incident.  

A review of the veteran's service medical records reveals 
that at the time of his October 1950 service entrance 
examination, normal findings were reported for the spine and 
nervous system.  

In January 1951, the veteran was seen with complaints of a 
sudden onset of headaches, chills, nausea, and general 
malaise.  The veteran was diagnosed as having tonsillitis at 
that time.  

In February 1951, the veteran was hospitalized at 
Jacksonville, Florida, with complaints of headaches and an 
upset stomach.  He was noted to be resentful of teasing by 
his shipmates.  Following a period of observation, the 
veteran was diagnosed as having emotional instability, 
neurotic depressive reaction, and an anxiety reaction.  At 
the time of admission, physical, neurological, and laboratory 
examinations were essentially negative.  

The veteran was subsequently transferred to the Naval 
Hospital located in Philadelphia, Pennsylvania, for further 
observation.  Following observation, diagnoses of neurotic 
depressive reaction, emotional immaturity reaction, and 
instability reaction were rendered.  The veteran was 
discharged to duty on March 20, 1951.  

In a May 9, 1951, treatment record it was noted that the 
veteran had been having sharp recurring headaches several 
times each day for the past two weeks or longer.  Diagnoses 
of immaturity reaction and emotional instability reaction 
were rendered.  The veteran was subsequently transferred to 
Portsmouth Naval Hospital.  Following observation, a 
diagnosis of schizoid personality was rendered.  The veteran 
was noted to have reached the maximum benefit of 
hospitalization.  

A medical board met in May 1951 and found that the veteran's 
schizoid personality was not misconduct and that it had not 
been incurred in the line of duty and had existed prior to 
service.  It was recommended that he be discharged as unfit 
for service.  The Medical Board noted that physical, 
neurological and other studies done while the veteran was 
hospitalized at the Portsmouth Naval Hospital were all 
essentially negative throughout.  

At the time of a May 1988 VA examination, the veteran 
reported that he sustained an injury to his head while in 
service in 1951.  The examiner indicated that the veteran 
stated that he was told that he had a subdural hematoma.  The 
veteran reported that he had had headaches twenty four hours 
per day seven days a week since that time.  Following 
examination, a diagnosis of chronic headache, possible post-
traumatic and chronic subdural, although rather typical for 
that long, but not impossible, was rendered.  

At the time of a June 1988 VA hospitalization, the veteran 
reported having a history of a subdural hematoma in the 
1950's.  

A CT scan of the veteran's head performed in September 1988 
was consistent with a meningioma arising from the posterior 
falx in the region of the posterior parietal lobe.  

In January 2001, the veteran was seen with complaints of 
headaches after he fell when shoveling snow and hit his head 
on his daughter's hubcap.  In August 2001, the veteran was 
diagnosed as having chronic headaches.  The veteran was also 
noted to have received treatment for headaches in March 2002.  

In a January 2004 decision, the Board found that new and 
material evidence had been submitted to reopen the claim of 
service connection for headaches and remanded this issue and 
the issue of service connection for a back disorder for 
further development to include VA examinations.  

The veteran was afforded a VA examination in February 2006.  
At the time of the examination, the veteran reported that 
while aboard ship he fell down a hatch about 10-12 feet and 
landed awkwardly in a jackknife position.  He immediately had 
severe pain in the head, neck, back, and ribs, and the skin 
was abraded.  The veteran stated that he had had constant low 
back pain since that time.  He noted that he had been told by 
a physician in Buffalo that he had old busted ribs on the 
right side and that this was seen by X-rays a few years ago.  
He indicated that he had been seen by a chiropractor after a 
worsening of the pain about 10 years ago which helped the 
pain.  

The veteran reported that he was hospitalized in 
Jacksonville, Philadelphia, and Portsmouth for treatment of 
his back and head injuries as well as for psychological 
treatment. 

X-rays taken of the veteran's lumbar and thoracic spine were 
unremarkable for the veteran's age.  Following examination, a 
diagnosis of lumbar spinal stenosis by clinical examination 
and history was rendered.  

The examiner stated that it was less likely as not that the 
veteran had a back disability caused by a disease or injury 
in service.

The examiner stated that there was no documentation of a back 
injury or disease occurring in service and there was no 
documentation of any back pain complaints in the service 
records.  Thus, the examiner could not connect any current 
back disability to service other than by the story that the 
veteran provided which was not consistent with the 
documentation from the service records.  The examiner 
indicated that all available records had been reviewed, 
including the veteran's military and service medical records 
and VA records.  

The veteran was also afforded a February 2006 VA neurological 
examination.  The examiner indicated that he had reviewed the 
entire claims folder.  The examiner noted that the veteran 
did have an examination in 1988 and was diagnosed at that 
time with chronic headache, possible post-traumatic and 
chronic subdural, although rather atypical but not 
impossible.  The examiner also observed that a CT scan 
revealed a 2.8 cm. meningioma which was benign and was 
thereafter removed.  

The examiner noted that the veteran indicated that he fell on 
March 15, 1951, and sustained a concussion.  There were also 
apparently some other injuries at that time.  The examiner 
indicated that the records that he had in the claims folder 
did not document any sort of head injury.  The veteran's 
history was that he had had chronic headaches for 55 years 
since the injury.  He described a steady throbbing pain at 
the top of his head.  

Following examination, the examiner stated that the veteran 
had chronic headaches for the past 55 years which the veteran 
related to the fall in service, which could not be documented 
in the medical records.  The examiner stated that he could 
not resolve this issue without resort to speculation.  He 
noted that the veteran clearly gave a history that he had had 
headaches since the time of the claimed but unsubstantiated 
injury.  

The examiner noted that of interest was the fact that the 
veteran denied headaches prior to this but there was some 
documentation of headaches in February 1951.  The examiner 
again observed the findings of the 1988 VA examiner.  The 
examiner stated that at this time he did not have any 
definite etiology for the veteran's chronic headaches.  

At the time of his June 2007 hearing, the veteran testified 
that while on board ship, he slipped on a slippery portion of 
the stairs and fell into a hole.  He stated that he ripped up 
his side and busted up some ribs on the right side and that 
he damaged some of the vertebrae on the lower right rib.  He 
also reported banging his head severely at that time.  The 
veteran stated that he was not treated for his head at any of 
the hospitals where he was hospitalized while in service.  He 
indicated that he was hurt on the LSMR 520.  J. W., a friend, 
stated that the veteran was treated for injuries sustained as 
a result of the fall he took while aboard ship.  

The veteran indicated that it was his belief that he 
developed the brain tumor after the fall.  He also reported 
that he had been treated by several chiropractors for his 
back problems.  

As to the issue of service connection for a back disorder, 
the Board notes that the veteran's service medical records 
are devoid of any complaints or findings of a back disorder.  
Moreover, the veteran's service hospitalization records make 
no reference to the veteran sustaining any type of back 
injury when he was hospitalized at Jacksonville, 
Philadelphia, and Portsmouth.  At the time of his 
Jacksonville and Portsmouth hospitalizations, the veteran's 
physical and neurological examinations were noted to be 
negative.

Although the veteran has testified as to his belief that he 
sustained an injury to his back in service as a result of 
falling on board ship, the service medical records make no 
reference to such an injury.  Moreover, the February 2006 VA 
examiner, following a thorough review of the veteran's claims 
folder, also noted that there was no indication that the 
veteran sustained any type of back injury in service.  
Furthermore, following the review of the claims folder and a 
thorough examination of the veteran, the examiner stated that 
it was less likely than not that the veteran had any back 
disorder related to any disease or injury sustained in 
service.  

While the Board notes the veteran's sincere belief that he 
currently has a back disorder related to his period of 
service, he, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  The medical opinion 
from the VA examiner is more probative than the veteran's 
beliefs and is given more weight based upon the detail 
provided and the fact that the examiner had the claims folder 
for review prior to rendering his opinion.  

As to the issue of service connection for a headache 
disorder, the Board again notes that the veteran has 
indicated that it is his belief that his headache disorder 
arose out of an injury he sustained during a fall while on 
board ship in 1951.  As noted above, the veteran's service 
medical records do not reveal any indication that he 
sustained a head injury as a result of any inservice fall.  
As with the back disorder, the hospitalization records 
indicate that the veteran was found to be essentially normal 
at the time of admission to the hospitals.  While the veteran 
reported having headaches in February 1951, the headaches 
were subsequently diagnosed as a psychiatric disorder.  There 
were no findings of a separate disability resulting from 
headaches during service.  

Although the Board does note that the October 1988 VA 
examiner diagnosed the veteran as having chronic headaches, 
possible post-traumatic and chronic subdural, although rather 
atypical for that long but not impossible, and indicated that 
the veteran reported having sustained a head injury in 1951, 
he did not specifically relate the disorder to the veteran's 
period of service.  Moreover, as noted above, if such were 
the case, it would have been based upon a history provided by 
the veteran that was inconsistent with the service medical 
records prepared in conjunction with the veteran's time in 
service.  As with the back issue, the veteran in not 
competent to provide an opinion as to the etiology of any 
current headache disorder and whether it is related to 
service.  See Espiritu.  Moreover, the February 2006 VA 
examiner, following a thorough examination of the claims 
folder, indicated that the claimed injury was unsubstantiated 
by the record and that he could not render an opinion as to 
whether the veteran's headaches were related to service 
without resort to speculation.  As there is no competent 
medical evidence of record relating the veteran's claimed 
headache disorder to his period of service or to any 
inservice injury, the claim must be denied.  


ORDER

Service connection for a back disorder is denied.

Service connection for a headache disorder is denied.  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


